Case 20-12728-mdc          Doc 27      Filed 10/08/20 Entered 10/08/20 13:51:46         Desc Main
                                       Document     Page 1 of 2



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ------------------------------------------------------x
   In re                                                 :
                                                         :   Chapter 13
                 HOLLY L. FRY,                           :
                                                         :   Bankruptcy No. 20-12728 (MDC)
                                               Debtor. :
   ------------------------------------------------------x

                     THE CITY OF PHILADELPHIA’S
      OBJECTION TO THE PROPOSED FIRST AMENDED CHAPTER 13 PLAN

   TO THE HONORABLE MAGDELINE D. COLEMAN:

           AND NOW, comes the City of Philadelphia, (the “City”), a secured creditor in the

   above-captioned case, by and through its Counsel, Pamela Elchert Thurmond, Deputy

   City Solicitor, pursuant to Bankruptcy Code §§ 506(b), 1325(a)(5), and L.B.R. 3015-4, to

   object to the proposed first amended Chapter 13 plan (the “Plan”), of the above-captioned

   debtor, (the “Debtor”). The City avers the following in support thereof:

           1.       On June 22, 2020, the Debtor filed a voluntary petition (the “Petition”) for

   Chapter 13 bankruptcy with this Court.

           2.       On June 22, 2020, the Debtor filed a list of all real property owned by her,

   which included the property located at 2218 E. Cumberland Street, Philadelphia,

   Pennsylvania (the “Subject Property”). A copy of the Debtor’s Schedule A/B is attached

   hereto as Exhibit A.

           3.       The Debtor values the Subject Property at Two Hundred Ninety-Four

   Thousand Six Hundred Fifteen Dollars ($294,615.00). See Exhibit A.

           4.       On October 1, 2020, the City filed a secured claim in the amount of Seven

   Thousand Three Hundred Seven Dollars and Forty-Four Cents ($7,307.44) for unpaid
Case 20-12728-mdc       Doc 27    Filed 10/08/20 Entered 10/08/20 13:51:46               Desc Main
                                  Document     Page 2 of 2



   water debt in connection with the Subject Property (the “Water/Sewer Claim”). A copy of

   the proof of claim filed by the City is attached hereto as Exhibit B.

          5.      As neither the Debtor nor another party in interest has objected to the

   Water/Sewer Claim, it is deemed allowed. See 11 U.S.C. § 502(a).

          6.      On July 10, 2020, the Debtor filed the Plan, which provides a payment in

   the amount of Five Thousand Dollars ($5,000.00) towards the Secured Claim. A copy of

   the Plan is attached hereto as Exhibit C.

          7.      The Plan should not be confirmed as the City, a secured creditor, has not

   accepted the plan. See 11 U.S.C. 1325(a)(5)(A).

          8.      The Plan should not be confirmed as it fails to specify correct payment,

   and thus does not ensure that distributions under the plan are not less than the allowed

   amount of the Water/Sewer Claim. See 11 U.S.C. §§ 506(b), 1325(a)(5)(B)(ii).

          WHEREFORE, the City respectfully requests that this Court DENY confirmation

   of the Plan.



                                                 Respectfully submitted,

                                                 THE CITY OF PHILADELPHIA

   Dated: October 8, 2020                By:     /s/ Pamela Elchert Thurmond
                                                 PAMELA ELCHERT THURMOND
                                                 Deputy City Solicitor
                                                 PA Attorney I.D. 202054
                                                 Attorney for the City of Philadelphia
                                                 City of Philadelphia Law Department
                                                 Municipal Services Building
                                                 1401 JFK Boulevard, 5th Floor
                                                 Philadelphia, PA 19102-1595
                                                 215-686-0508 (phone)
                                                 Email: Pamela.Thurmond@phila.gov




                                                2
